—Judgment unani*1045mously affirmed. Memorandum: The evidence, viewed in the light most favorable to the People (see, People v Ford, 66 NY2d 428, 437), is sufficient to support the conviction. Because defendant failed to object to the prosecutor’s opening statement or summation, his arguments concerning their propriety have not been preserved for review (see, CPL 470.05 [2]). We decline to review those arguments as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Defendant’s sentence is not harsh or excessive, and we decline to disturb it. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Rape, 3rd Degree.) Present—Green, J. P., Balio, Wesley, Callahan and Doerr, JJ.